DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS FOR COMMUNICATING BANDWIDTH PART DESIGNATIONS.
The use of the term WiMax, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-12, 18-25 of U.S. Patent No. 11,064,434 B2 (“Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims generally recite the same subject matter as the Patent, with the differences pertaining to semantics.  
With respect to instant claim 1, the word “designation” is used instead of “configuration,” as is “of a cell” and “for a cell” as in claim 1 of the Patent.  Each pairing are synonymous terms of one another.  The limitation “and not performing by the UE PDCCH monitoring for the cell during any time period” is the same as the Patent’s “not performing PDCCH monitoring on the cell for a whole period” because the method of the Patent is for a UE as in the preamble, hence the steps are performed by the UE, and “any time period” is broader than “a whole time period.”  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
With respect to instant claim 2, the word “designated” is used instead of “identified” as in the Patent’s claim 3, which is a synonymous term.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 3, the word “designated” is used instead of “identified” as in the Patent’s claim 4, which is a synonymous term.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 5, the word additional word “each” does not add any different meaning to the claim 6 of the Patent.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 7, which depends from claim 6, this is equivalent to the combination of the Patent’s claims 7 and 8, which although do not depend from one another, recite the same limitations of claims 6 and 7 of the instant application.  Obtaining instant claim 7 from combining the Patent’s claims 6 and 7 would have been obvious because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
With respect to instant claim 9, the phrase “during any time period” is equivalent to the Patent’s term “when,” as “when” indicates a time period of occurrence, and any time period indicates a time period of occurrence.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 13, the word “designation” is used instead of “configuration,” as is “of a cell” and “for a cell” as in claim 19 of the Patent.  Each pairing are synonymous terms of one another.  The limitations performed by the instant claims’ base station “to prohibit PDCCH monitoring on the cell by the UE during an entire period” is the same as the Patent’s “to prohibit PDCCH monitoring on the cell of the UE for a whole period that the second bandwidth part is active” because the method of the Patent is for a base station as in the preamble, hence the steps are performed by the base station, and “an entire period” synonymous to “a whole period.”  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
With respect to instant claim 14, the claim recites the base station performing the method.  However, as claim 19 of the Patent’s preamble indicates, the method is of a base station.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 15, the word “designated” is used instead of “identified” as in the Patent’s claim 21, which is a synonymous term, and is broader as it does not contain the “for a bandwidth part” phrase as in claim 15.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 16, the word “designated” is used instead of “identified” as in the Patent’s claim 22, which is a synonymous term.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to instant claim 18, the word additional word “each” does not add any different meaning to the claim 24 of the Patent.  Simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.
See the table below for a mapping of the instant claims to those of the Patent.
	

Instant application					Patent

1. A method for operation of a user 

equipment (UE), the method comprising: 

receiving by the UE a designation of at 

least a first bandwidth part and a second 

bandwidth part of a cell, wherein the 

second bandwidth part is different from 

the first bandwidth part; performing by the 

UE Physical Downlink Control Channel 

(PDCCH) monitoring for the cell with the 

first bandwidth part when the first 

bandwidth part is active; and not 

performing by the UE PDCCH monitoring 

for the cell during any time period that the 

second bandwidth part is active.


1. A method for a user equipment (UE), the method comprising: receiving a configuration of at least a first bandwidth part and a second bandwidth part for a cell, wherein the second bandwidth part is different from the first bandwidth part; performing a reception including Physical Downlink Control Channel (PDCCH) monitoring on the cell with the first bandwidth part when the first bandwidth part is active; and not performing PDCCH monitoring on the cell for a whole period that the second bandwidth part is active.
2. The method of claim 1, wherein the second bandwidth part is designated by an indication in an activation command for the bandwidth part.
3. The method of claim 1, wherein the second bandwidth part is identified by an indication in an activation command for the bandwidth part.
3. The method of claim 1, wherein the second bandwidth part is designated by a bandwidth part configuration.
4. The method of claim 1, wherein the second bandwidth part is identified by a bandwidth part configuration.
4. The method of claim 1, wherein the second bandwidth part is a bandwidth part with zero bandwidth.
5. The method of claim 1, wherein the second bandwidth part is a bandwidth part with zero bandwidth.
5. The method of claim 1, wherein the first bandwidth part and the second bandwidth part are each activated with different signals.
6. The method of claim 1, wherein the first bandwidth part and the second bandwidth part are activated with different signals.
6. The method of claim 1, wherein an activation command for a third bandwidth part of the cell is received in a second cell when the second bandwidth part is active.
7. The method of claim 1, wherein an activation command for a third bandwidth part of the cell is received in a second cell when the second bandwidth part is active.
7. The method of claim 6, wherein an activation command for a fourth bandwidth part of the cell is received in the cell when the first bandwidth part is active.
Claim 7 and 8. The method of claim 1, wherein an activation command for a fourth bandwidth part of the cell is received in the cell when the first bandwidth part is active.
8. The method of claim 1, further comprising not performing UL transmission for the cell when the second bandwidth part is active.
11. The method of claim 1, further comprising: not performing UL transmission for the cell when the second bandwidth part is active.
9. The method of claim 1, further comprising reporting CSI (Channel State Information) for the cell during any time period that the second bandwidth part is active.
12. The method of claim 1, further comprising: reporting CSI (Channel State Information) for the cell when the second bandwidth part is active.
10. The method of claim 1, wherein there is no scheduling for the cell during any period that the second bandwidth part is active.

11. The method of claim 1, wherein the UE reports Channel State Information (CSI) for the cell when the second bandwidth part is active.
12. The method of claim 1, further comprising: reporting CSI (Channel State Information) for the cell when the second bandwidth part is active.
12. The method of claim 1, wherein the UE performs radio resource management measurement for the cell or radio link monitoring for the cell when the second bandwidth part is active.
18. The method of claim 1, wherein the UE performs radio resource management measurement for the cell or radio link monitoring for the cell when the second bandwidth part is active.
13. A method of operation of a base station, the method comprising: transmitting by the base station a designation of at least a first bandwidth part and a second bandwidth part of a cell to a UE, wherein the second bandwidth part is different from the first bandwidth part; activating by the base station the first bandwidth part of the cell to provide a transmission on the cell to the UE; and activating by the base station the second bandwidth part of the cell to prohibit PDCCH monitoring on the cell by the UE during an entire period that the second bandwidth part is active.
19. A method of a base station, the method comprising: transmitting a configuration of at least a first bandwidth part and a second bandwidth part for a cell to a UE, wherein the second bandwidth part is different from the first bandwidth part; activating the first bandwidth part for providing a transmission on the cell to the UE; and activating the second bandwidth part to prohibit PDCCH monitoring on the cell of the UE for a whole period that the second bandwidth part is active.
14. The method of claim 13, further comprising the base station not scheduling data to the UE when the second bandwidth part is active.
20. The method of claim 19, further comprising: not scheduling data to the UE when the second bandwidth part is active.
15. The method of claim 13, wherein the second bandwidth part is designated by an indication in an activation command.
21. The method of claim 19, wherein the second bandwidth part is identified by an indication in an activation command for a bandwidth part.
16. The method of claim 13, wherein the second bandwidth part is designated by a bandwidth part configuration.
22. The method of claim 19, wherein the second bandwidth part is identified by a bandwidth part configuration.
17. The method of claim 13, wherein the second bandwidth part is a bandwidth part with zero bandwidth.
23. The method of claim 19, wherein the second bandwidth part is a bandwidth part with zero bandwidth.
18. The method of claim 13, wherein the first bandwidth part and the second bandwidth part are each activated with different signals.
24. The method of claim 19, wherein the first bandwidth part and the second bandwidth part are activated with different signals.
19. The method of claim 13, wherein the base station transmits an activation command for a third bandwidth part of the cell in a second cell when the second bandwidth part is active.
25. The method of claim 19, wherein the 

base station transmits an activation 

command for a third bandwidth part of the 

cell in a second cell when the second 

bandwidth part is active.

20. A method for operation of a wireless network, the wireless network comprising a user equipment (UE) and a base station (BS), the method comprising: transmitting by the base station a designation of a first bandwidth part of a cell to the U E; transmitting by the base station a second bandwidth part of the cell to the UE that is different than the first bandwidth part; activating by the base station the first bandwidth part of the cell to provide a transmission on the cell to the UE; performing by the UE Physical Downlink Control Channel (PDCCH) monitoring for the cell with the first bandwidth part when the first bandwidth part is active; activating by the base station the second bandwidth part of the cell; and not performing by the UE PDCCH monitoring for the cell during any time period that the second bandwidth part is active.


Allowable Subject Matter
Claim 20 is allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463